               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON



 STEPHANIE FEAREY,                      3:19-cv-00613-BR

           Plaintiff,                   OPINION AND ORDER

 v.

 CHUGACH EDUCATION SERVICES,
 INC. ; MANAGEMENT & TRAINING
 CORPORATION; MICAH WIESE;
 DANNY STODDARD; and ROBERT
 WRIGHT,

           Defendants.

MITRA SHAHRI
DANIEL K. LE ROUX
ANDREW P. FREEMAN
Mitra Law Group
1500 S.W. First Ave., Suite 800
Portland, OR 97201
 (503) 243-4545

          Attorneys for Plaintiff

MATTHEW C. CASEY
PEDER RIGSBY
ALEXANDER H. HILL
Bullivant Houser Bailey P.C.
888 S.W. Fifth Ave., Suite 300
Portland, OR 97204
(503) 228-6351

          Attorneys for Defendant Chugach Education Services,
          Inc.


1 - OPINION AND ORDER
BROWN, Senior Judge.

     This matter comes before the Court on Plaintiff Stephanie

Fearey's Motion (#14) to Remand this case to Multnomah County

Circuit Court.   The Court finds the record is sufficiently

developed and, therefore, oral argument is not necessary to

resolve Plaintiff's Motion.

     For the reasons that follow, the Court GRANTS Plaintiff's

Motion and REMANDS this matter.



                              BACKGROUND

     On February 12, 2019, Plaintiff filed a complaint in the

Multnomah County Circuit Court of the State of Oregon against

Defendant Chugach Education Services, Inc., and other parties.

Plaintiff alleges she was employed by Chugach as a Residential

Advisor at Springdale Job Corps located in Troutdale, Oregon.

Plaintiff alleges four claims against Chugach arising out of her

employment:   sex discrimination pursuant to Oregon Revised

Statutes§ 659A.030(1) (a-b); sexual harassment/hostile work

environment pursuant to Oregon Revised Statutes

§ 659A.030(1) (a-b); retaliation for reporting unlawful

conduct/whistleblowing pursuant to Oregon Revised Statutes

§ 659A.199; and retaliation for reporting unlawful practices


2 - OPINION AND ORDER
under Oregon state law pursuant to Oregon Revised Statutes

§   659A.010(1) (f) . 1

       On March 20, 2019, Chugach was served with Summons and

Complaint in the state-court case.

       On April 22, 2019, Chugach filed in this Court a Notice of

Removal of the state-court case pursuant to 28 U.S.C.

§   1442 (a) (1).

       On May 21, 2019, Plaintiff filed a Motion to Remand this

case to state court.

       On June 28, 2019, the Court took Plaintiff's Motion under

advisement.



                                 STANDARDS

       Federal courts are courts of limited jurisdiction and only

have subject-matter jurisdiction over matters authorized by the

United States Constitution and Congress.        Bender v. Williamsport

Area Sch. Dist., 475 U.S. 534, 541 (1986).        See also Couch v.

Telescope Inc.,      611 F. 3d 629, 632 (9th Cir. 2010).   Thus, the

standard of review applicable to a motion for remand is the same

as that applicable to a motion to dismiss for lack of subject-




       1Plaintiff alleged other claims against other parties in
the state-court action that are not relevant to this Motion.


3 - OPINION AND ORDER
matter jurisdiction under Federal Rules of Civil Procedure

12 (b) (1).    Leite v. Crane Co., 749 F. 3d 1117, 1121-22 (9th Cir.

2014) ("Challenges to the existence of removal jurisdiction

should be resolved within [the] same framework" as that

applicable to motions to dismiss for lack of subject-matter

jurisdiction due to "the parallel nature of the inquiry.").

      A motion to remand is the proper procedure for challenging

removal.      Babasa v. LensCrafters, Inc., 498 F.3d 972, 974       (9th

Cir. 2007).     A defendant may remove a civil state-court action

to federal court if the federal court has original jurisdiction

over the action.      28 U.S.C. § 1441(a).   Removal pursuant to 28

U.S.C. § 1441(a) is strictly construed against removal

jurisdiction, and federal jurisdiction must be rejected "if

there is any doubt as to the right of removal."         Geographic

Expeditions, Inc. v. Est. of Lhotka ex rel. Lhotka, 599 F.3d

1102, 1106-07     (9th Cir. 2010) (citation omitted).    See also

Moore-Thomas v. Alaska Airlines, Inc.,       553 F.3d 1241, 1244 (9th

Cir. 2009) (citing Gaus v. Miles, Inc.,      980 F.2d 564, 566 (9th

Cir. 1992)).

      Removal is also authorized when the state-court action is

against "[t]he United States or any agency thereof or any

officer (or any person acting under that officer) of the United

States or of any agency thereof, sued in an official or


4 - OPINION AND ORDER
individual capacity for any act under color of such office."             28

U.S.C.    §   1442(a) (1) (the federal officer removal statute).

Section 1442(a) (1) is interpreted ''broadly in favor of removal."

Durham v. Lockheed Martin Corp.,       445 F.3d 1247, 1252 (9th Cir.

2006) .

       The party seeking removal bears the burden of establishing

by a preponderance of the evidence that all removal requirements

have been met.       Serrano v. 180 Connect, Inc.,    478 F.3d 1018,

1021 (9th Cir. 2007).       See also Valdez v. Allstate Ins. Co.,       372

F.3d 1115, 1117 (9th Cir. 2004).        Thus, if a plaintiff

challenges the defendant's removal of a case, the defendant

bears the burden of establishing the propriety of the removal.

See Geographic Expeditions, 599 F.3d at 1107.



                                 DISCUSSION

       As noted, Chugach removed this matter pursuant to

the federal officer removal statute.          See 28 U.S.C.

§ 1442(a) (1).      To invoke this statute, Chugach ''must show (1)      it

is a   'person' within the meaning of the statute,       (2) a causal

nexus exists between Plaintiffs' claims and the actions Chugach

took pursuant to a federal officer's direction, and (3) it has a

'colorable' federal defense to [Plaintiff's] claims.''         Liete,

749 F.3d at 1120.


5 - OPINION AND ORDER
     Chugach contends it meets the requirements of§ 1442(a) (1)

and properly removed Plaintiff's case to this Court.     Chugach

asserts it contracted with the United States Department of Labor

(DOL) to operate the Job Corps where Plaintiff was employed.

Chugach also asserts its operation of the Job Corps was

administered by DOL through the Policy and Requirements Handbook

that, among other things, prohibited Chugach from discriminating

against its staff on the basis of race, color, national origin,

gender, age, disability, religion, political affiliation, or

political belief.   Chugach also asserts DOL is "responsible for

ensuring contractor compliance with the mandates of Executive

Order 11246 and enforcing non-discrimination and equal

opportunity for Job Corps contractor staff" pursuant to the

Handbook.   Thus, Chugach contends a causal nexus exists between

Plaintiff's claims and Chugach's directed duties.   Finally,

Chugach also contends it has a colorable defense that arises

from its official duties pursuant to its government contract

with DOL.

     Plaintiff does not dispute Chugach is a "person" for

purposes of the statute.   Plaintiff, however, contends Chugach

cannot meet its burden to establish federal jurisdiction on the

grounds that Chugach does not have any evidence it was acting as

an instrumentality of the federal government, and, therefore,


6 - OPINION AND ORDER
Chugach does not have a colorable federal defense to Plaintiff's

claims.     According to Plaintiff, this Court also lacks

jurisdiction pursuant to§ 1441(a) inasmuch as all of her claims

against Chugach are based on state law and the other Defendants

have not consented to or joined Chugach's removal.

I.   Chugach's removal is based on§ 1442(a) (1) rather than
     federal-question jurisdiction, and, therefore, consent by
     the other Defendants is not required.

     Plaintiff contends the Court lacks jurisdiction in this

case on the ground that none of her claims arise out of federal

law, and, therefore, removal pursuant to§ 144l(a) is improper.

Plaintiff also points out as a procedural matter that Chugach

did not obtain the consent of all Defendants prior to removal.

Under Section 1446(b) (2) (A), when a civil action is removed

"solely under§ 1441(a), all defendants who have been properly

joined and served must join in or consent to the removal of the

action.''

     In its Notice of Removal, however, Chugach alleges removal

was premised on§ 1442(a) (1) rather than§ 1441(a).             Chugach

also states in its Response to Plaintiff's Motion that it was

not seeking removal under§ 144l(a) based on federal-question

jurisdiction inasmuch as Plaintiff withdrew its FTCA claim filed

with DOL.     Def. 's Resp.   (#21) at 4 n.4.   Thus, all of

Plaintiff's claims against Chugach are based solely on Chugach's

7 - OPINION AND ORDER
alleged violation of Oregon law rather than any violation of

federal law.   Accordingly, § 144l(a) is not applicable and

Chugach was not required under§ 1442(a) (1) to obtain the

consent of other Defendants in the state-court action before

removing the case to this Court.   See Cabalce v. VSE Corp.,    922

F. Supp. 2d 1113, 1119 (D. Haw. 2013), aff'd sub nom. Cabalce v.

Thomas E. Blanchard & Assocs., Inc., 797 F.3d 720   (9th Cir.

2015) (" [U]nlike with other removal statutes, under § 1442 not

all defendants need join in a notice of removal.    See Ely Valley

Mines, Inc. v. Hartford Accident & Indem. Co., 644 F.2d 1310,

1315 (9th Cir. 1981) (" [Section] 1442 represents an exception to

the general rule (under§§ 1441 and 1446) that all defendants

must join in the removal petition."))).

II.   Chugach did not establish it was acting under the
      direction of a federal officer.

      Plaintiff contends Chugach is required to attach to its

Notice of Removal the actual contract it allegedly has with the

federal government in order to establish that it was acting

under the direction of a federal officer.

      Because Chugach did not attach to the Notice of Removal the

actual contract that it allegedly had with DOL, Plaintiff

asserts the allegations of the Notice are unsupported hearsay

and, therefore, insufficient to establish a ''causal nexus''



8 - OPINION AND ORDER
between any federal government control and Plaintiff's claims.

     The statute governing removal of civil actions tracks the

language of Federal Rule of Civil Procedure 8(a) (1) and requires

a defendant to provide ''a short and plain statement of the

grounds for removal."   28 U.S.C. § 1446(a).

          Like Plaintiffs pleading subject-matter jurisdiction
          under Rule 8(a) (1), a defendant seeking to remove an
          action may not offer mere legal conclusions; it must
          allege the underlying facts supporting each of the
          requirements for removal jurisdiction.

Leite, 749 F.3d at 1122.

     Chugach alleges in its Notice of Removal that it had a

contract with the United States through the DOL to operate the

Job Corps, a federally-administered program.   Chugach also

asserts DOL provided Chugach with guidance for the

administration of the Job Corps through the Handbook.

     On this record the Court concludes Chugach's statements

sufficiently allege a basis for removal under§ 1442(a) (1), and,

therefore, Chugach was not required to attach a copy of the

actual contract to the Notice of Removal.

III. Chugach has failed to establish a causal nexus between
     federal control of Chugach's administration of the Job
     Corps and Plaintiff's claims.

     Chugach alleges it was required to follow anti-

discrimination laws and that DOL was ''responsible for ensuring

contractor compliance" with such laws.   Merely following


9 - OPINION AND ORDER
regulations and being subject to oversight for such compliance,

however, is not sufficient to establish that Chugach was "acting

under'' the direction of a federal officer as the result of

Chugach's contract with DOL.

     In Watson v. Philip Morris Companies, Inc., the Supreme

Court stated:

             The relevant relationship is that of a private person
             ''acting under" a federal "officer'' or ''agency." In
             this context, the word "under" must refer to what has
             been described as a relationship that involves "acting
             in a certain capacity, considered in relation to one
             holding a superior position or office." That
             relationship typically involves "subjection, guidance,
             or control."

551 U.S. 142, 151 (2007) (emphasis in original; citations

omitted).     See also Cabalce v. Thomas E. Blanchard   &   Assoc.,

Inc., 797 F.3d 720, 728    (9th Cir. 2015).

     In United States v. Orleans the Supreme Court held a

community-action agency, which received all of its funding from

the United States under the Economic Opportunity Act, was not a

federal agency and its employees were not federal employees for

purposes of the Federal Tort Claims Act (FTCA).     425 U.S. 807

(1976).     The Supreme Court stated the critical element in

distinguishing an agency from a contractor is the government's

power "to control the detailed physical performance of the

contractor," but compliance with governmental regulations and



10 - OPINION AND ORDER
conditions does not convert a contractor into an agent of the

government.   The Supreme Court noted:

           Of course since the community action agencies receive
           federal funding, they must comply with extensive
           regulations which include employment policies and
           procedures.         The regulations do not give the
           [government] power to supervise the daily operation of
           a community action agency or a neighborhood program.

425 U.S. at 817-18.    Although Orleans involved removal under the

FTCA, the principle of control is analogous to this case.

     In Orleans the Supreme Court also cited to Logue v. United

States,   412 U.S. 521 (1973), with approval.    In Logue the

Supreme Court held employees of a county jail that housed

federal prisoners pursuant to a contract with the Federal Bureau

of Prisons (BOP) were not federal employees.     Although the

contract required the county jail to comply with BOP rules and

regulations prescribing standards of treatment and the United

States reserved the right of inspection to enter the jail to

determine its compliance with the contract, the Court noted the

contract did not authorize the United States to supervise the

jail's employees physically.    In other words, the government

could compel the BOP's compliance with federal standards, but it

did not actually supervise BOP operations.      412 U.S. at 528.

     Here DOL could require Chugach's compliance with federal

regulations prohibiting workplace discrimination, but Chugach



11 - OPINION AND ORDER
does not allege DOL supervised or controlled Chugach's day-to-

day operations.   Although Chugach asserts it was required to

follow the terms of its contract with DOL, that DOL regulations

prohibited discriminatory conduct, and that DOL was obligated to

ensure contractors followed such regulations, Chugach's

assertions do not establish Chugach was "acting under" the

direction of a federal officer for purposes of the removal

statute.   Thus, Chugach has not established the requisite causal

nexus between its actions, the directions of a federal officer

or agency, and Plaintiff's claims.

      On this record the Court concludes Chugach has not

established this Court has jurisdiction pursuant to§ 1442(a) (1)

for purposes of removal.

IV.   Chugach does not have a colorable defense to Plaintiff's
      claims.

      Based on its contract with DOL, Chugach contends it has a

government-contractor defense to Plaintiff's claims.

      In Boyle v. United Technologies Corporation the Supreme

Court held military contractors involved in the design of

military equipment could not be liable for state-law claims.

487 U.S. 500 (1988).     "This defense protects government

contractors from tort liability that arises as a result of the

contractor's compliance with the specifications of a federal



12 - OPINION AND ORDER
government contract."     Gertz v. Boeing Co.,   654 F.3d 852, 860

(9th Cir. 2011).   "In the Ninth Circuit, however,     [the

government contractor defense] is only available to contractors

who design and manufacture military equipment."       Snell v. Bell

Helicopter Textron,   Inc.,   107 F.3d 744, 746 n.1 (9th Cir. 1997).

See also Cabalce, 797 F.3d at 731.

     Nevertheless, Chugach contends the government-contractor

defense is a colorable defense in this case based on the Supreme

Court's holding in Correctional Services Corporation v. Malesko,

534 U.S. 61 (2001).     In Correctional Services Corporation the

Court held there was not an implied private right of action

pursuant to Bivens for damages against private entities that

engage in alleged constitutional deprivations while acting under

color of federal law.     Id. at 66.    The Supreme Court, however,

did not address the applicability of the government-contractor

defense to contractors that do not design or manufacture

military equipment.     The Supreme Court only addressed whether an

individual could bring a Bivens claim against a contractor

rather than against individuals.       Thus, Correctional Services

Corporation is not on point and does not alter the Ninth Circuit

precedent in Snell in which the court held the government-

contractor defense applies only to contractors involved in the

design or manufacture of military equipment.


13 - OPINION AND ORDER
     In summary, the Court concludes Chugach has not alleged a

colorable defense to Plaintiff's claims based on the government-

contractor defense.   Accordingly, the Court GRANTS Plaintiff's

Motion to Remand this case to Multnomah County Circuit Court.

V.   Plaintiff is entitled to recovery of attorneys' fees and
     costs incurred as a result of Chugach's unreasonable and
     defective removal.

     Plaintiff seeks to recover from Chugach the costs and

attorneys' fees incurred in preparation of Plaintiff's Motion to

Remand.   Based on Ninth Circuit precedent, Plaintiff contends

Chugach lacked an objectively reasonable basis to seek removal

and to base such removal on its government-contractor defense.

Plaintiff also contends Chugach lacked an objectively reasonable

basis to remove this case because this Court found Chugach's

prior removal of a similar case (C.M. v. Chugach World Services,

Inc., No. 3:14-cv-01547) was also improper under§ 1442(a) (1).

     Chugach, however, contends it has established each element

required under§ 1442(a) (1), that C.M. v. Chugach World Services

involved a different defense raised under a different statute,

and that it was objectively reasonable under the circumstances

of this case for Chugach to seek removal.

     "An order remanding the case may require payment of just

costs and any actual expenses, including attorney fees, incurred

as a result of the removal."   28 U.S.C. § 1447(c).   It is within


14 - OPINION AND ORDER
the discretion of the court to allow an award of costs and

attorneys' fees.   Martin v. Franklin Capital Corp.,     546 U.S.

132, 139 (2005).

          The appropriate test for awarding fees under§ 1447(c)
          should recognize the desire to deter removals sought
          for the purpose of prolonging litigation and imposing
          costs on the opposing party, while not undermining
          Congress' basic decision to afford defendants a right
          to remove as a general matter, when the statutory
          criteria are satisfied.

Id. at 140.   Accordingly, the standard for awarding fees turns

on the "reasonableness'' of the removal.   "Absent unusual

circumstances, the court may award attorney's fees under

§ 144l(c) only where the removing party lacked an objectively

reasonable basis for seeking removal.''    Id. at 141.

     Here the Ninth Circuit precedent invoked by Chugach applied

the government-contractor defense to circumstances that were

clearly different from the circumstances of this case.       In

addition, Chugach had already failed to satisfy the requirements

of§ 1442 in prior litigation that was based on circumstances

similar to those at issue here.   Moreover, this Court has

concluded Chugach failed to establish that it was acting under

the direction of the federal government and, therefore, was

unable to establish a "causal nexus" between any government

direction Plaintiff's state-law claims for discrimination.

     On this record the Court concludes Chugach lacked an


15 - OPINION AND ORDER
objectively reasonable basis to seek removal of this matter from

state court to federal court.      Accordingly, the Court GRANTS

Plaintiff's request to recover costs and attorneys' fees

associated with the filing of the Motion to Remand.



                               CONCLUSION

     For these reasons, the Court GRANTS Plaintiff's Motion

(#14) to Remand and REMANDS this matter to Multnomah County

Circuit Court, State of Oregon.      The Court also

DIRECTS Plaintiff to file any motion for attorneys' fees and

costs no later than August 12, 2019.

     IT IS SO ORDERED.

     DATED this   d'C,""
                     t day   of July, 2019.




                             ANNA~·~·~
                             United States Senior District Judge




16 - OPINION AND ORDER
